DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kartler (USP 5,440,776). See figure 2 and column 3, lines 35-50.  The handle (12) is hollow and defines a generally semi-cylindrical cross section with an inner surface (25).  There is further provided a rigid support structure (14) and a resilient strip/blade (50) with one portion of the structure (14) supporting a first portion of the blade and a second portion of the structure (14) supporting a second portion of the blade. The exposed sides of the blade (50) would read on the “upright end portions”.  
Claim(s) 1-3,5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen (USP 1,628,243).  Hagen discloses a handle (10’ embodiment of figs 3-4) which is hollow and generally semi-cylindrical and which is coupled to a support structure (18) which is coupled to a resilient blade (19).  One region of the support (18) is engaged with one half of the blade and another region engaged with the other half of the blade.  Rivet (23) would read on the “blocking element”.   The whole .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK SPISICH/Primary Examiner, Art Unit 3723